Exhibit 10.33



[aert.gif]
 
February 7, 2008


Mr. Tim Morrison
740 Ironwood
Green River, WY 82935


Dear Tim:


I am very pleased to present this letter confirming our offer of employment to
you as President, based in our corporate offices in Springdale Arkansas. As
President, you will report to me and will be responsible for management
oversight of all day to day operating functions of the Company. Along with the
responsibilities that includes, your initial focus will include the following:


a.  
Bringing production and extrusion processes under statistical process control

b.  
Examining and evaluating Company operations and personnel with a “third party”
perspective, and leading lean manufacturing and continuous improvement
initiatives.

c.  
Evaluating the potential for partnership with a logistics/distribution
organization that will allow AERT to directly serve the Lowe’s account. Please
not that these goals, along with all provisions of this offer must be kept
absolutely confidential.



COMPENSATION
You will be paid an annual salary of $200,00 starting on your first day of
employment. It will be paid according to the Company’s payroll program
(Currently paid weekly on the second Monday following the work-week).
Additionally, beginning with the fiscal year 2008 you will have the opportunity
to earn a bonus of up to 100% of your salary through your achievement of the
income and profitability targets established. Your bonus is guaranteed to be at
least 25% of your annual salary as long as the Company is profitable for the
year. Annual bonuses are paid on or about March 15 of each year following the
end of the fiscal (calendar) year.


EQUITY OPPORTUNITY
You will have the opportunity to earn wealth to be granted 150,000 shares of
stock each year for three years through the Company’s Key Associate and
Management Equity Incentive Plan. You will be provided an initial grant of
150,000 shares within 30 days of your reporting to work.  This initial grant
will be subject to forfeiture until specified performance and other conditions
are met. Future grants will similarly be based on your attainment of established
performance objectives. There is a crediting  schedule within this plan of 25%
per year over four years. Please also note that your participation in this
program requires your signed commitment to the provisions of a Non-Compete and
Nonsolicitation Agreement (Copy Attached for your review). Through appropriate
revision of plan or other documents, it will be clarified that all granted
shares vest should there be a change in ownership or significant change in the
management structure of AERT that makes the continuance of your President
responsibilities difficult.
 
 
 

--------------------------------------------------------------------------------

 
OTHER TERMS OF AGEEMENT
As part of this offer, we also agree to the following:


a.  
Within the first three years of your employment with AERT, should there be an
ownership change of AERT, you will receive a buyout equal to three times your
previous year’s annual salary and earned bonus.  Similarly, should there be a
significant change in the management of the Company that makes the continuance
of your President responsibilities difficult, you will receive a buyout equal to
three times your previous year’s annual salary and earned bonus.

b.  
 Within the first three years of your employment with AERT, should your
employment be terminated without cause (as defined below), AERT shall continue
to pay you your monthly salary for the month in which your duties are terminated
and eighteen months of pay based on your previous year’s annual salary and
earned bonus. For the same eighteen month period, AERT will reimburse you the
difference between the COBRA rate and the Associate rate for you to continue
your medical/dental coverage through the company’s plan. Such action shall
become effective upon written notice to you or such later time as may be
specified in the notice of termination with a written reason being given for the
termination. AERT agrees to provide you or your designated agent with sufficient
evidence and access to its financial books and records to ascertain that any
items of compensation due you as described in this paragraph are correctly paid.
For the purposes of this paragraph, for cause includes:

i.  
Indictment or conviction of a crime involving willful dishonestly, fraud, theft
or moral turpitude or that in the reasonable judgment of the Chief Executive
Officer or Board of Directors has or could materially damage the reputation,
goodwill or business opportunity of the company or would materially interfere
with the performance of service by Morrison.

ii.  
The abuse of illegal drugs or the abuse of alcohol to the extent that it has an
adverse effect on Morrison’s performance of his duties

iii.  
Gross nonfeasance of a material responsibility of Morrison as President

iv.  
Intentionally usurping of a business opportunity belonging to AER T for personal
gain

v.  
The willful unauthorized disclosure of confidential information described  in
paragraph 5 of the Non-Compete and Non-Solicitation Agreement

vi.  
Willful misconduct having a material adverse affect on AERT; No action or
inaction is considered willful if it is done or omitted in good faith and with a
reasonable belief that the action or omission was undertaken in the best
interest of the company

vii.  
Insubordination defined as refusal to or failure to attempt in good faith to
perform the President’s duties or to follow the written legal direction of the
Chief Executive Officer, President or Board of Directors after in each case
being given fifteen days written notice of such refusal or failure.

c.  
In the event of Morrison’s death, AERT shall pay his estate (or to another
beneficiary designated in writing by him to AERT) the salary earned and payable,
and the pro-rated incentive compensation, stock benefits and supplemental
executive retirement plan contributions otherwise earned and payable, to
Morrison until the end of the month in which his death occurs plus accumulated
benefits to which he would otherwise be entitled such as accrued vacation.

d.  
After your completion of one year of service with AERT, consideration will be
granted to you by the AERT Nominating Committee for a position on the AERT Board
of Directors.

 
 
 

--------------------------------------------------------------------------------

 
RELOCATION ASSISTANCE
To assist you and your family in the move to Springdale, Arkansas area, AERT
will provide the following.


1.  
Reimbursement up to $50,000 for reasonable and normal relocation expenses that
generally include the following.

a.  
The cost of house-hunting trips for you and your spouse (transportation,
lodging, & meals).

b.  
The cost of the Company approved  moving company to pack, move, and deliver
household goods to the employee’s new residence up to $15,000. NOTE: The Company
does not generally pay to move unusual items (boats, antique cars, barbeque
pits, animals, plants, etc.).

c.  
Cost of meals, lodging, and mileage ($.14/mile) during actual move.

d.  
Financial assistance on the closing costs on the sale of existing home and on
the purchase of a new home, such that total relocation costs do not exceed
$20,000. This segment must be used within 24 months of reporting to work.

2.  
AERT will lease and provide you an extended stay apartment for up to one year
until such time as your family is able to relocate.

3.  
Reasonable time off to attend closing on sale of existing home and on purchase
of home in Springdale area.



BENEFITS
As a full time employee, you will be eligible to participate in the Company’s
benefit package that includes:
1.  
Medical & Dental Insurance – Effective the first day of the month following
employment

2.  
Company Paid Life Insurance through the standard AERT plan

3.  
Reimbursement of the cost you incur in the purchase of a $600,000 term life
insurance plan that you select and purchase.

4.  
Four Weeks of Paid Vacation

5.  
Participation in the Company’s 401(k) Retirement Savings Plan in accordance with
established eligibility provisions of the plan.



As you know, our decision to hire you as President was not made lightly. With
this step, you become a very important part of our future. At your earliest
convenience, please sign and return one copy of this letter to confirm that you
accept our employment offer and that you are not bound by any agreements,
contracts or commitments which would in any way limit your performance and
contributions in the responsibilities and position we are offering. Your signing
this letter will also indicate that you understand you are an “at-will” employee
and can terminate your employment at any time. Similarly AERT can also terminate
your employment at any time. Please note that the offer contained in this letter
will be effective for four days and is contingent on the results of a drug
screening you must complete as   a prospective new employee.


 
 

--------------------------------------------------------------------------------

 
This letter, in conjunction with the human resources policies of AERT, contains
the complete understanding regarding your employment and supersedes any and all
other agreements, whether oral or written. No amendment, modification, waiver or
addition to it will be valid and binding unless it is in writing and signed by
both you and myself. You can return the signed letter by scanning and e-mailing
it to Bill Vogt at billvogt@aert.cc or by faxing it to Bill Vogt at
(479)756-7410.




_____________________________              02/08/08
           Tim Morrison                                            Date


Respectfully,


Joe Brooks,
Chief Executive Officer


cc:           Bill Vogt, Sr. Vice President – Human Capital
Ed Carda, Chairman – Compensation Committee – Board of Directors